Case 1:19-mj-00187-NYW Document 1 Filed 08/13/19 USDC Colorado Page 1 of 5




                                                                   FILED
                                                        UNITED STATES DISTRICT COURT
                                                             DENVER, COLORADO
                                                                9:52 am, Aug 13, 2019

                                                         JEFFREY P. COLWELL, CLERK


                                        COLORADO CASE # 19-mj-00187-NYW
Case 1:19-mj-00187-NYW Document 1 Filed 08/13/19 USDC Colorado Page 2 of 5
Case 1:19-mj-00187-NYW Document 1 Filed 08/13/19 USDC Colorado Page 3 of 5
Case 1:19-mj-00187-NYW Document 1 Filed 08/13/19 USDC Colorado Page 4 of 5
Case 1:19-mj-00187-NYW Document 1 Filed 08/13/19 USDC Colorado Page 5 of 5
